


110 HRES 308 IH: Remembering and honoring the life and

U.S. House of Representatives
2007-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 308
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2007
			Mr. Davis of Illinois
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Remembering and honoring the life and
		  achievements of Jackie Robinson on the 60th anniversary of integrated Major
		  League Baseball.
	
	
		Whereas 60 years ago this month, Jack Roosevelt
			 Jackie Robinson, overcoming significant opposition, became the
			 first African-American Major League Baseball player of the modern era in
			 1947;
		Whereas Jackie Robinson was inducted into the Baseball
			 Hall of Fame in 1962;
		Whereas Jackie Robinson was a member of six World Series
			 teams and earned six consecutive All-Star Game nominations;
		Whereas Jackie Robinson was a key figure in the
			 establishment and growth of the Freedom Bank;
		Whereas Jackie Robinson served honorably in the United
			 States Army from 1942–1944 as a second lieutenant;
		Whereas Major League Baseball was not the only institution
			 in which Jackie Robinson sought to challenge racially discriminatory
			 barriers;
		Whereas Jackie Robinson faced court-martial charges of
			 insubordination resulting from his refusal to obey an order to move to the back
			 of a segregated military bus in Texas;
		Whereas President Ronald Reagan awarded Jackie Robinson
			 the Presidential Medal of Freedom in 1984; and
		Whereas Jackie Robinson was awarded the Congressional Gold
			 Medal during the 108th Congress: Now, therefore, be it
		
	
		That the House of Representatives remembers
			 and honors the life and achievements of Jackie Robinson on the 60th anniversary
			 of integrated Major League Baseball.
		
